Interview Summary
The following items for discussion were presented to the office prior to this meeting.
	1. The Examiner has argued that the results in the instant specification are not directed toward the specifically claimed invention (see Office Action, pages 20 and 21).  In response, Applicant refers the Examiner to the criticality in the content of RebD to a content of RebA of 1 to 2.8 as shown in beverage samples D50 and D70 in Table 1 and Figure 1 of the present application. Also, Applicant refers to the criticality in the content of RebM to a content of RebA of 2.2 to 2.8 as shown in beverage sample M70 as compared to the M0 sample in Figure 2.
	Examiner’s notes: Below is the description of the experiment, from the pending Specification.
[0070] Herein below, details of the present invention are specifically described 
with reference to Test Examples and Examples.  The following description only 
intends to facilitate understanding of the present invention but does not 
intend to limit the scope of the present invention. 
 
[0071] Beverage samples were prepared as follows to examine degrees of the 
fading of the caramel coloring in the beverages. 
 
[0072] First, caramel IV (Z-80 (Semba Tohka Industries Co., Ltd.)) used as the 
caramel coloring was added to pure water so that a concentration thereof was 
2960 mg/L. Next, RebA, RebD and RebM were added to the obtained caramel 
coloring-containing solution so that the amounts blended were as shown in the 
table below.  As controls for correcting Lab measured values, caramel 
coloring-containing solutions to which RebA, RebD and RebM were not added were 
used. 


    PNG
    media_image1.png
    120
    462
    media_image1.png
    Greyscale


control samples for correcting Lab measured values were measured using a 
spectrophotometer (a product of Nippon Denshoku Industries Co., Ltd., SE6000). 
 
[0074] Subsequently, each sample was irradiated with light at 55000 lux for 15 
hours and 15 minutes in an artificial climate chamber (Nippon Medical & 
Chemical Instruments Co., Ltd., NC-410HH). 
 
[0075] After the light irradiation, Lab values of the beverage samples and the 
control samples for correcting the Lab measured values were measured again 
using the above apparatus. 
 
[0076] The differences in the Lab values of each beverage sample between before 
and after the light irradiation were determined, and relative values, when the 
difference in the Lab values of the control samples for correcting the Lab 
measured values between before and after the light irradiation was 1, were 
calculated respectively.  Note that the difference in the Lab values was 
determined using the following formulae.  

[0077] L value before the light 
irradiation: L1, L value after the light irradiation: L2 

[0078] a value before 
the light irradiation: a1, a value after the light irradiation: a2 

[0079] b value before the light irradiation: b1, b value after the light irradiation: b2 

[0080] Difference in Lab 
values=((L2-L1).sup.2+(a2-a1).sup.2+(b2-b1).sup.2).sup.1/2 
 
[0081] The results on examining the differences in the Lab values of each 
beverage sample are shown in the table below.  Additionally, the results on the 
relative value of each beverage sample to the control sample for correcting the 
Lab measured values are shown in FIGS. 1 and 2. 
 

    PNG
    media_image2.png
    398
    478
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    395
    570
    media_image3.png
    Greyscale



Figure 1: Samples D50 and D70, RebD to RebA

    PNG
    media_image4.png
    349
    533
    media_image4.png
    Greyscale

Figure 2: Samples M70 and MO, Reb M to RebA

More on Figs. 1-2, from the pending Specification

[0038] FIG. 1 is a graph showing caramel coloring fading reduction effects when 
a ratio of a content of RebD to a content of RebA is adjusted.  For example, D0 
means a beverage sample in which RebD is not contained but only RebA is 
contained (that is, 100%).  Additionally, D70 means a beverage sample 
containing 70% of RebD and 30% of RebA in a Brix ratio in terms of sucrose.

[0039] FIG. 2 is a graph showing caramel coloring fading reduction effects when 
a ratio of a content of RebM to a content of RebA is adjusted.  For example, 
M100 means a beverage sample in which RebA is not contained but only RebM is 
contained (that is, 100%).  Additionally, M50 means a beverage sample 
containing 50% of each of RebA and RebM in a Brix ratio in terms of sucrose. 


The details in the pending Specification are appreciated, however, said experiment is not a proper showing of unexpected results, for at least because:


Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.
The claims are open to any type of caramel color, the experiment only used one very specific type.
The amount of caramel color is used at a single value for the amount use, not shown within the scope of the range claimed.
The claims is open to a combination of both RebD, RebM and RebA, the experiment does not provide this scope. Even when evaluation for a single option, the specified experiment is not proper as it lacks required information.
The claim is open to the light exposure in any environment, the experiment was in an artificial climate chamber, details are missing, whereas the claim do not limit the light.
The claim requires that the resulting composition has Lab values of L2, a2, and b2; and ALab<17.93, where ALab is calculated as ((L1-L2)2+(al-a2)2+(bl-b2)2)12; Table 2 shows L, a and b.

No description of precisely what was tested is included, such as the ingredients of the beverage or coloring.
There is no discussion toward the invention as claimed, AND the closest prior art.
No description of all of the test conditions is provided, such as how the beverage was obtained or made.

The test results do not include: 
Units on the Y axis of Fig. 1-2.
The type of percentage evaluated in Fig. 1-2.
All of the actual steps carried out, the materials employed, and the results obtained are not spelled out, wherein nothing concerning the work relied upon should be left to conjecture. For example, see the items noted above.
The results of the test performed are not of the invention as claimed because they do not 

The results of the test performed are not shown to be compare with the closest prior art.
A showing of statistical and practical significance of the unexpected results (i.e. several data points that confirm the test result was not just a statistical flier) is not provided.
An analysis of the test results, does not include: A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is 
The results are not clear and are not shown to be due to claimed features, including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result, not to unclaimed features.


	2. In addition, the Examiner has applied the following new double patenting rejections: (1) claim 10 stands rejected over claim 1 of US 9,907,326 in view of Bell (US 2009/0162488); (2) claim 10 stands rejected over claim 3 of copending Application No. 15/647,707 in view of Bell; and (3) claim 9 stands provisionally rejected over claim 4 of copending Application No. 15/541,164 in view of Bell.
	In response to these double patenting rejections, Applicant submits that the same argument discussed above to overcome the art-based rejection apply in the new double patenting rejections because Bell is the same reference applied in the obviousness rejection.  Also, Applicant respectfully submits that there are patentable distinctions of the claimed subject matter over claims of US 9,907,326, copending Application No. 15/647,707, and copending Application No. 15/541,164, as previously presented in the response filed on September 28, 2020.
	Examiner’s notes: The showing is not proper with regards to unexpected results, therefore this argument is not persuasive.

A proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:

Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

	3. Finally, the Examiner has objected to the claims for minor formatting reasons (see Office Action, page 2).  In response, Applicant proposes to amend the claims to provide proper formatting (i.e., amending the claims to separate each element by a line indentation) to render this objection moot.

	
Claim amendments to limit the claim to a carbonated beverage, with only caramel coloring, RebD and RebA were also discussed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793